Title: To Thomas Jefferson from Charles Willson Peale, 26 February 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  Dear Sir
                  Museum Feby. 26. 1804.
               
               Such Instruments as we are daily in the habit of using should be made as perfect as possible, or as human invention can make them, not only the facility of use but also their durebility must constitute a great part of their value in the economy of time, (so precious to a thinking man) that a moderate expence of first cost, will weigh light in comparison with the estimate of a constant saving.
               In this point of view, Pens have been made in almost every part of the world of various metals, for years past. I have made them of Steel, silver, Gold and of Platina, but never could please myself before I saw one of Wise’s Pens (of London).
               Making the spring at a distance from the point gives other advantages besides making the point of a sufficient thickness to prevent it from sticking into the paper; that of letting the Ink flow more readily to the nib, thus getting over an important objection to the use of metal Pens, and the spring thus placed obtaining power on it, allows the whole instrument to be made stronger.
               If artists would take pains in forming such Pens and give them a proper temper the manufacture of them might become a public benefit, in default of which I very much suspect, has been the cause we have not heard that they have superceeded the use of quills generally.
               In the progress of my improvements of the Polygraph, having made a vast waste of quills, and purchasing those imported, found them not only troublesome but also an expensive article, which induced me to try metal Pens, and not being able to purchase was compeled to make them. With a hope that this sent, enclosed, will be of use to you, I beg your acceptance of it.
               If the spring or nib is not perfectly to your liking, with a smooth file or a stone you can easily mend it, as the spring temper is rather of the softer than the hardest degree, yet it is of such hardness that the metal will I believe, break before it will bend. And if you rub off the Varnish, you can replace it, by taking some of the best sealing wax disolved alcohal, a simple process; breaking the wax into small pieces, and placeing the vial in a gentle heat, it will disolve in the course of a night.
               Viewing the uncertainty of human life, and wishing my Museum a permanent and important school of useful knowledge, I still continue to exert all my powers to put it into such a situation that those into who’s hands it may fall, will have little trouble to put the encrease of articles into their proper places. Linneus’s classification of Animals is framed in the Rooms. The name of each genus, the various specimens numbered, and the latten, English and French names placed over each case, so that now no visitor ought to expect any attendant to accompany them through the Rooms: This is now nearly compleated in three of the orders, and on almost every other subject is the English name. I am making a new disposition of the Minerals, and as soon as possible I will enter on the general collection of Fishes, what is now done, is only a few subjects accidently obtained, and shortly after this, I hope to put togather my observations on the most interesting subjects, as a companion to the Museum. When this is done, I may then dispose of my time in any manner that promises to promote this great object, The Museum must be great, as mediocrety will stamp no value on it.
               With my Sons I am now meditating a very important appendage, which I wish at present, not to be spoken off. It is to teach the mechanical arts, by shewing the process of various branches in as clear a veiw as specimens in the detailed parts, with models, drawings and descreptions illustrative of various methods of workmanship. Manual Trades which are thought difficult to those unacquainted with them, will here be found easey, and I doubt not improvements suggested even to experienced workmen of some trades.
               In this view of it I consider this undertaking of vast magnitude, as tending to promote much good to our Country.
               If our Farmers were taught the process of trades, many that can be done in this mode with out serving an apprenticeship, they might employ many vacant hours especially in winter and in stormy weather, at trades that would give them profit. and by degrees we might be supplied with vast quantities of manufactured articles, without the neglect of agricultural persuits, nay they might then make many of their implements of husbandry in more useful forms. Further, that of giving sources of amusement, of which the mechanic arts are most fruitful, and certainly not the least useful would be a powerfull means to draw the Idle from vicious habits.
               The want of pleasing employment is the principle cause of drinking, gambling and Horse racing being so prevalent amongst our Farmers & Planters.
               I have just received a Letter from Mr. Latrobe, who desires me to send you one of my most improved Polygraphs. This shall be done with altering the Drawer as he directs, and which I beg your use off untill I can have a new construction of the form of the Desk made, which on tryal, if found better, I will send you one and the other may then be disposed off, But I suppose many Gentlemen would be glad to purchase so useful a machine, or otherwise it may be sent back by the Packet, as the season advances & this will soon become a ready conveyance.
               When I have found a Packet going to Alexandria and the Polygraph put on board I will write again. 
               I am Dear Sir with much respect and great esteem your friend
               
                  C W Peale
               
            